             Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 1 of 11



1                                                               The Honorable Thomas S. Zilly

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
9                                          AT SEATTLE

10
     BAO XUYEN LE, INDIVIDUALLY, and                    NO. 2:18-cv-00055-TSZ
11   as the Court appointed PERSONAL
     REPRESENTATIVE OF THE ESTATE OF                    DEPUTY SHERIFF CESAR MOLINA’S
12   TOMMY LE, HOAI “SUNNY” LE, Tommy                   REPLY IN SUPPORT OF MOTION
     Le’s Father, DIEU HO, Tommy Le’s                   FOR SUMMARY JUDGMENT
13   Mother, UYEN LE and BAO XUYEN LE,
     Tommy Le’s Aunts, KIM TUYET LE,
14   Tommy Le’s Grandmother, and QUOC
     NGUYEN, TAM NGUYEN, DUNG                           NOTE ON MOTION CALENDAR:
15   NGUYEN, JULIA NGUYEN AND                           April 12, 2019.
     JEFFERSON HO, Tommy Le’s Siblings,
16
                   Plaintiffs,
17          vs.

18   MARTIN LUTHER KING JR. COUNTY as
     sub-division of the STATE of
19   WASHINGTON, and KING COUNTY
     DEPUTY SHERIFF CESAR MOLINA,
20
                   Defendants.
21
                    JOINDER IN DEFENDANT KING COUNTY’S REPLY IN
22                   SUPPORT OF MOTION FOR SUMMARY JUDGMENT

23          Molina joins in Defendant King County’s Reply in Support of Motion for Summary

24   Judgment. As with his joinder in King County original motion, to the extent the statement of

25   facts, evidence, grounds for relief and argument apply with equal force to Deputy Molina,

26   DEPUTY SHERIFF CESAR MOLINA’S                           GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                      1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                               TACOMA, WASHINGTON 98402
                                                                OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 1
                  Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 2 of 11



1    Molina incorporates them herein without repeating them.

2                                                            REPLY ARGUMENT

3               Plaintiffs acknowledge that “[t]he reasonableness of a particular use of force must be

4    judged from the perspective of a reasonable officer on the scene, rather than with the 20/20

5    vision of hindsight." Graham, 490 U.S. at 396 (1989). Then, however, they offer a multitude of

6    factual allegations that simply invite hindsight analysis. Many of the facts Molina could not

7    have known, such as what other non-reporting witnesses saw, whether Le had a criminal record,

8    what other officers saw or perceived, that tasing Le would “accelerate” the shooting, and

9    whether Le was actually armed, among many others. Many of the facts are irrelevant or only

10   marginally relevant to the issues before the court. Many are simply fraught with inconsistency.1

11              The two major factual disputes are whether Le was carrying something at the time he was

12   shot, and whether Deputy Molina shot Le while Le was on the ground. Under the circumstances

13   of this case, neither fact may be relevant, but certainly neither is material.

14              The question here is not whether Le was actually armed. That fact is only determined

15   with hindsight. The question here is whether a reasonable officer could reasonably believe Le

16   was armed. The law is clear that officers may use deadly force based on a reasonable belief the

17   suspect is armed even if hindsight proves the belief to be incorrect. Reese v. County of

18   Sacramento, 888 F.3d 1030, 1037 (9th Cir. 2018)(suspect answered his door with a knife,

19   retreated into his home, dropped the knife, then returned to the door where the officer shot him).

20
               1
                 For example, Plaintiffs argue that, based on the citizen reports, Molina should have been so concerned that Le was armed that he
21   should have taken a position of cover instead of placing himself between the other officers and any line of entry Le may take back into the scene.
     Response at 21-23 Then, they argue that Molina should have directly engaged Le by wrestling him to the ground.
22
                Likewise, they claim Le was not armed, but if he was armed he was armed with only a pen. Either he was armed or he wasn’t. Molina
     does not dispute that after the fact Le was discovered to have been armed with only a pen. But, if he wasn’t armed with a pen, Plaintiffs have yet
23   to explain why their own expert determined that after Le was shot he had ink on his right hand – the hand that was not shot, the hand from which
     the pen was kicked, and what they claim was his non-dominant hand in which, so they contend, he could not have been carrying a pen in it.. See
     Supplemental Declaration of Timothy Gosselin, Exhibit 1.
24
                 Plaintiffs claim an issue of fact exists because Molina said he shot Le in the torso, and not the back. Dkt. 108 at 58. Under Plaintiff’s
25   theory a torso does not have a front and back. That is an obviously incorrect premise. Molina has never denied where his bullets struck Le. He
     simply testified he fired at Le’s torso and did not know where he hit. Dkt. 88 at 6.

26   DEPUTY SHERIFF CESAR MOLINA’S                                                          GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                                                       1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                                                TACOMA, WASHINGTON 98402
                                                                                                 OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 2
                    Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 3 of 11



1               Here, Plaintiffs actually concede that Molina had a reasonable fear Le was armed. Dkt.

2    108 at 21, ln. 15-16. In fact, Plaintiffs themselves contend Molina should have been so

3    concerned Le was armed that he should have taken a position of cover rather than place himself

4    within any path from which Le may have approached. Dkt. 108 at 21-23. Consistent with that,

5    Plaintiffs’ own expert testified that Molina’s fear that Le could seriously injury him or others

6    justified Molina’s use of his taser.2 Dkt. 89 at 2.

7               The question whether Tommy was shot in the back or while he was on the ground – a

8    contention that is highly disputed and dubious at best3 – also is not material under the

9    circumstances of this case. The law is clear: “[I]f police officers are justified in firing at a

10   suspect in order to end a severe threat to public safety, the officers need not stop shooting until

11   the threat has ended.” Plumhoff v. Rickard, __ U.S. __, 134 S.Ct. 2012, 2022, 188 L.Ed.2d 1056

12   (2014); accord Wilkinson v. Torres, 610 F.3d 546, 552 (9th Cir. 2010)(officer not required to

13   reevaluate whether deadly force has been eliminated after each shot). Plaintiffs do not dispute

14   that the only shots that actually impacted Le’s advance were the last two that Molina fired. If

15   Molina was justified in firing the first four that failed to stop Le, he was justified in firing the last

16   two that did. Wilkinson, 610 F.3d at 552 (officer did not shoot mindlessly but ceased fire after

17   he perceived the threat had been eliminated).

18              Plaintiffs cite to Le’s size as an indicator that the officers could have eliminated his threat

19   by tackling him. But the law is also clear that officers are not required to put their lives in

20   jeopardy if they have a reasonable basis for believing the suspect presents a risk of serious

21   physical harm to them or others. Lal v. State of California, 746 F.3d 1112, 1118 (9th Cir. 2014)

22
                2
23               It is worth re-noting: Plaintiffs complaint does not contend that Molina’s or Deputy Owens use of their tasers was excessive. See
     Dkt. 1.

24              3
                  Support for the contention comes from Plaintiffs’ expert Wilson Hayes based on the condition of the bullet in Le’s body. He formed
     the opinion without examining the bullet, seeing the wound, or examining Le’s clothes, and based solely on a photograph. No witness supports
25   the contention. The medical examiner did make any such finding. And, the State crime lab found no evidence that the bullet had actually
     impacted the pavement. Dkt. 92-1 at 2.

26   DEPUTY SHERIFF CESAR MOLINA’S                                                       GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                                                    1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                                             TACOMA, WASHINGTON 98402
                                                                                              OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 3
              Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 4 of 11



1            Many of Plaintiffs’ factual assertions simply defy credulity. They claim Le would have

2    responded if Molina had used a softer voice. There is no basis for believing a softer voice would

3    have changed the outcome when Le had not only failed to retreat but charged after a civilian who

4    had fired his gun at him. More importantly, there is no basis for a reasonable officer facing Le at

5    the time to believe a softer voice would have been successful.

6            Plaintiffs claim Le “trotted” towards the officers and the civilians after being tased

7    “probably to avoid being tased again” (dkt. 108 at 50), or because he “probably not

8    understanding [sic] the commands being given to him.” Dkt. 108 at 55. While no reasonable

9    juror is likely to accept that a person being tased would run toward the officer in order to avoid

10   being tased again, the contention again begs the question: What would a reasonable officer in

11   Molina’s position have believed? Plaintiffs produce no evidence suggesting a reasonable officer

12   would have interpreted Le’s actions as a desire to avoid being tased again or merely a “failure to

13   understand.”

14           Plaintiffs claim Le was moving away from the officers at the time of the shooting. That

15   contradicts both the physical and the testimonial evidence. Even if Le made a momentary

16   movement in one direction or another, all that shows is how quickly he was able to act. The fact,

17   and indeed the physical evidence, remains undisputed that during the entire encounter, Le moved

18   toward the officers and toward the civilians, never away from them.

19           Plaintiffs claim Le did not “resist arrest or attempt to flee.” Dkt. 108 at 50. They are half

20   right. They defy reason if they argue that ignoring commands and advancing on officers after

21   being shot with a taser does not constitute resisting arrest. Certainly, they have presented no

22   evidence that Le surrendered or was in the process of surrendering. They are correct that Le was

23   not fleeing. In fact he was advancing towards the officers and civilians, worse than attempting to

24   flee.

25           Plaintiffs contend only Molina pulled his weapon, and that was because neither Owens or

26   DEPUTY SHERIFF CESAR MOLINA’S                              GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                         1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                  TACOMA, WASHINGTON 98402
                                                                   OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 4
              Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 5 of 11



1    Paul thought deadly force was necessary. Dkt. 108 at 34, ln. 12. That simply ignores Deputy

2    Owens’ testimony that he feared for the safety of the others. Dkt. 83 at 5.

3            Along the same lines, Plaintiffs contend other officers did not perceive Le as a threat by

4    citing to Deputy Owens’ testimony that he did not believe Le was a threat to his life at the

5    moment the shooting occurred. Dkt. 108 at 25. They contend this shows both that Le was not a

6    threat overall, and that Molina’s belief that Le presented a threat to Owens was wrong. All it

7    actually shows is that Deputy Owens was not personally threatened at the time. The contentions,

8    ignore Owens’ testimony that he believed Le was a threat to other officers and the civilians.

9    Dkt. 83 at 5. Moreover, they beg the question: Despite Owens’ personal belief, could Molina

10   have reasonably believed Owens was in danger? Police may use deadly force even if their belief

11   that another officer is in jeopardy is wrong, if it is reasonable under the circumstances.

12   Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010)(officer thought his partner may have already

13   been run over by the minivan once and was lying or standing in the mud nearby, possibly

14   disoriented, at risk of being hit again).

15           Plaintiffs offer a list of acts they contend Molina should have taken, from hiding behind a

16   brick wall, to planning a response, to waiting for other officers to arrive, to calling for air support

17   and a canine unit. They do this while conceding a critically important fact: Molina had no time

18   to deliberate about his actions. Dkt. 108 at 59. Though Plaintiffs largely ignore the fact, they do

19   not dispute that this entire event unfolded for Molina in 105 second, and his encounter with Le

20   occupied a very brief few of those.

21           With the benefit of hindsight, perhaps Plaintiff can make the case that Molina could have

22   done something differently. But qualified immunity is based on the premise that officers in the

23   line of fire do not have that luxury. Molina has already noted: “The calculus of reasonableness

24   must embody allowance for the fact that police officers are often forced to make split-second

25   judgments - in circumstances that are tense, uncertain, and rapidly evolving - about the amount

26   DEPUTY SHERIFF CESAR MOLINA’S                               GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                          1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                   TACOMA, WASHINGTON 98402
                                                                    OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 5
                Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 6 of 11



1    of force that is necessary in a particular situation.” Graham v. Connor, 109 S.Ct. 1865, 1872

2    (1989). “From the vantage point of an officer whose life is jeopardized, a potential arrestee who

3    is neither physically subdued nor compliantly yielding remains capable of generating surprise,

4    aggression, and death.” Miller v. Clark County, 340 F.3d 959, 965 (9th Cir. 2003). Molina had

5    information that Le was armed and dangerous and only seconds to act against a suspect who was

6    neither compliant nor subdued.

7           Plaintiff’s contend their Fourteenth Amendment claim survives under the “shocks the

8    conscience”standard.4 They have not met that standard. Where a law enforcement officer makes

9    a snap judgment because of an escalating situation, his conduct may be found to shock the

10   conscience only if he acts “with a purpose to harm unrelated to legitimate law enforcement

11   objectives.” Hayes v. Cty. of San Diego, 736 F.3d 1223, 1230 (9th Cir. 2013). Purposes to harm

12   unrelated to legitimate law enforcement objectives include purposes to “teach him a lesson” or to

13   “get even.” Porter v. Osborn, 546 F.3d 1131, 1140 (9th Cir. 2008). The standard “contemplates

14   such “rare situations where the nature of an officer’s deliberate physical contact is such that a

15   reasonable fact finder would conclude the officer intended to harm, terrorize or kill.” Id. at

16   1141, quoting Davis v. Township of Hillside, 190 F.3d 167, 174 (3d Cir.1999)

17          Plaintiffs have produced no evidence that Deputy Molina had any ulterior motives for

18   using force against Le. See Karam v. City of Burbank, 352 F.3d 1188, 1194 (9th Cir. 2003)

19   (explaining that “speculation as to . . . improper motive does not rise to the level of evidence

20   sufficient to survive summary judgment”). There is no evidence Molina knew Le, that he had

21   ever encountered Le, that he harbored a racial animus towards people of Asian background, or

22   persons acting erratically, or any other characteristic Le possessed. Regardless of Plaintiffs’

23   claim that Molina should have used a gentle voice to calm Le, Molina did not create the

24

25          4
             In their complaint, Plaintiffs based this claim on racial animus. Dkt. 1 at 19, ¶127. Plaintiffs apparently have abandoned that claim.

26   DEPUTY SHERIFF CESAR MOLINA’S                                                     GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                                                  1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                                           TACOMA, WASHINGTON 98402
                                                                                            OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 6
             Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 7 of 11



1    emergency that led to the force. Le came onto the scene and moved towards the officers.

2    Compare Porter v. Osborn, supra. There is no evidence Le was trying to leave the scene

3    peacefully. Id. There is no evidence Molina used force after stopping Le. Compare Zion v.

4    County of Orange, 874 F.3d 1072, 1077 (9th Cir. 2017)(“Higgins didn’t violate the Fourteenth

5    Amendment by emptying his weapon at Zion. The two volleys came in rapid succession, without

6    time for reflection. Whether excessive or not, the shootings served the legitimate purpose of

7    stopping a dangerous suspect. The head stomps are different. After the two volleys, the video

8    shows Higgins walking around in a circle for several seconds before returning for the head

9    strikes.”) The amount of force was only what was needed to stop Le. Molina fired six shots,

10   only the last two of which debilitated Le. Application of force stopped when Le was stopped.

11   Compare A.D. v. California Highway Patrol, 712 F.3d 446, 451, 458 (9th Cir. 2013)(officer fired

12   twelve shots at the suspect and reloaded after being ordered by supervisor to stop). Le was not

13   running away, he was advancing towards the officers and the civilians. Compare Estate of

14   Elkins v. Pelayo, 737 Fed. App’x 830, (9th Cir. 2018) (suspect shot simply to stop him from

15   running away). Plaintiffs have produced no evidence that could support a conclusion that

16   Molina “intended to harm, terrorize or kill” Le. See Gonzalez v. City of Anaheim, 747 F.3d 789

17   (9th Cir. 2014)(Reasonable jury could not find that officer who shot suspect once in the head as

18   suspect was attempting drive away had a purpose to harm).

19          With regard to their Fourth amendment claim, Plaintiffs were tasked with showing that

20   the facts and the law existing at the time of the incident show that Molina was “plainly

21   incompetent” to not know that what he was doing violated Le’s constitutional rights. District of

22   Columbia v. Wesby, __ U.S. __, 138 S.Ct. 577, 589 (2018). Yet they have utterly failed to cite a

23   single case that presents similar facts where a court found a Fourth Amendment violation, let

24   alone that the violation was clearly established.

25          In assessing Plaintiffs’ arguments, it helps to rephrase the scenario they present. They

26   DEPUTY SHERIFF CESAR MOLINA’S                            GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                        1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                 TACOMA, WASHINGTON 98402
                                                                  OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 7
             Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 8 of 11



1    acknowledge that Molina was told Le had attacked civilians and threatened them with a knife.

2    They agree Le returned to scene after leaving. They agree Le was acting erratically. Despite

3    how they might characterize Le’s movements, they cannot credibly dispute he moved towards

4    the officers and the civilians – he was not fleeing. Though they contend Le either had nothing in

5    his hand or only had a pen, they do not dispute that Le could have been carrying a weapon.

6    Stated another way, they do not contend that Molina had reason to know Le was unarmed. They

7    agree that Le refused commands to get on the ground. They agree Molina initially employed

8    less-than-lethal-force and that Le resisted at least one taser fire. They agree that only Molina’s

9    last two shots were the debilitating shots. They contend these last two shots occurred when Le

10   was either on or close to the ground. Under Plaintiffs’ version, these are the “totality of the

11   circumstances.” The question thus becomes, do they show a violation of the Fourth Amendment,

12   and if they do, was the violation clearly established.

13          While plaintiffs have stated broad principles, they have not produced a single case where

14   the totality of the circumstances resemble the circumstances Molina faced. A review of the cases

15   they cite shows this failure.

16          For example, the court in Deorle v Rutherford, 272 F.3d 1272 (9th Cir. 2001), gave the

17   following statement of the circumstances of that case:

18          Police Officer Greg Rutherford fired a “less lethal” lead-filled “beanbag round”
            into the face of Richard Leo Deorle, an emotionally disturbed resident of Butte
19          County, California, who was walking at a “steady gait” in his direction. He did so
            although Deorle was unarmed, had not attacked or even touched anyone, had
20          generally obeyed the instructions given him by various police officers, and had
            not committed any serious offense. Rutherford did not warn Deorle that he would
21          be shot if he physically crossed an undisclosed line or order him to halt.
            Rutherford simply fired at Deorle when he arrived at a spot Rutherford had
22          predetermined.

23   272 F.3d at 1275.

24          In Glenn v. Washington County, 673 F.3d 864 (9th Cir. 2011), the suspect had not

25   threatened anyone, held a pocket knife only to his own neck threatening suicide, was not in a

26   DEPUTY SHERIFF CESAR MOLINA’S                             GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                         1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                  TACOMA, WASHINGTON 98402
                                                                   OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 8
                 Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 9 of 11



1    physical altercation when the officers arrived, had committed no severe crime, did not attack or

2    threaten to attack officers, and did not even move until officers fired on him. The officers also

3    had information from family members regarding the nature of the suspect’s metal condition: He

4    was heavily intoxicated.

5               In Zion v. County of Orange, 874 F.3d 1072 (9th Cir. 2017), the court described the facts

6    as follows:

7               Connor Zion suffered several seizures. He then had a seemingly related episode
                where he bit his mother and cut her and his roommate with a kitchen knife. Police
8               were called. Deputy Juan Lopez arrived at Zion’s apartment complex. As Lopez
                exited his police car, Zion ran at him and stabbed him in the arms. Deputy
9               Michael Higgins drove up separately and witnessed the attack on Lopez.

10              What happened next is captured in two videos taken by cameras mounted on the
                dashboards of the two police cruisers. Zion is seen running toward the apartment
11              complex. Higgins shoots at him from about fifteen feet away. Nine shots are
                heard and Zion falls to the ground. Higgins then runs to where Zion has fallen and
12              fires nine more rounds at Zion’s body from a distance of about four feet,
                emptying his weapon. Zion curls up on his side. Higgins pauses and walks in a
13              circle. Zion is still moving. Higgins then takes a running start and stomps on
                Zion’s head three times.
14
     874 F.3d at 1075.
15
                The closet case Plaintiffs cite is a trial court decision, Chien Van Bui v. City & County of
16
     San Francisco, 61 F.Supp.3d 877 (N.D.Cal. 2014).5 But even that case involved reporting
17
     citizens who at best were unconcerned about the threat the victim posed, in a setting where
18
     officers had far more opportunity to deliberate about the appropriate actions, when facing a far
19
     more compliant and docile suspect. On these facts the court distinguished cases where the
20
     suspect either attacked or threatened the safety of the officers or others. 61 F.3d at 894. It, too,
21
     fails to provide law that, in the circumstances of this case, was “sufficiently clear that every
22
     reasonable official would understand that what he is doing is unlawful.” District of Columbia v.
23

24
                 5
                   In District of Columbia v. Wesby, __ U.S. __, 138 S.Ct. at 591 n.8. (2018), the Court suggested but did not decide that only its
25   precedent may qualify as controlling authorities for purposes of qualified immunity. Even if that is not the case, the statement suggests that single
     judges sitting in their trial capacity do not provide controlling authority for purposes of this case.

26   DEPUTY SHERIFF CESAR MOLINA’S                                                         GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                                                       1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                                                TACOMA, WASHINGTON 98402
                                                                                                 OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 9
             Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 10 of 11



1    Wesby, __ U.S. __, 138 S.Ct. 577, 589 (2018).

2           Regarding their state law claims, Plaintiffs are incorrect that immunity under RCW

3    4.20.020 does not apply. Even if issues exist whether Le met the standards for intimidating a

4    public servant, he was necessarily committing a crime if their Fourth Amendment claim does not

5    survive. If the use of deadly force was appropriate, then Le was presenting an immediate threat

6    to the safety of the officers or others at the time he was shot. Vos v. City of Newport Beach, 892

7    F.3d 1024, 1031 (9th Cir. 2018). Even Plaintiffs cannot contend that was not a felony, RCW

8    9A.36.03l), or does not qualify Molina for immunity. Estate of Lee ex rel. Lee v. City of

9    Spokane, 101 Wn. App. 158, 177, 2 P.3d 979 (2000); Estate of Villarreal ex rel. Villarreal v.

10   Cooper, 929 F.Supp.2d 1063, 1078 (E.D. Wn. 2013); Haugen v. Brosseau, 339 F.3d 857 (9th

11   Cir. 2003) (rev. on other grounds, 543 U.S. 194 (2004)). Any other rule would deprive officers

12   of the immunity even if the use of deadly force was correct.

13                                            CONCLUSION

14          For the foregoing reasons, as well as those stated in Molina’s Motion for Summary

15   Judgment, Defendant King County’s Motion for Summary Judgment, and Defendant King

16   County’s Reply In Support of Motion for Summary Judgment, Defendant Molina asks that

17   Plaintiffs’ claims against him be dismissed in their entirety with prejudice.

18          Dated this 12th day of April, 2019,

19                                                         By : s/ Timothy R. Gosselin
                                                           Timothy R. Gosselin, WSBA #13730
20                                                         GOSSELIN LAW OFFICE, PLLC
                                                           1901 Jefferson Ave., Suite 304
21                                                         Tacoma, WA 98402
                                                           253-627-0684
22                                                         tim@gosselinlawoffice.com
                                                           Attorney for Defendant Molina
23

24

25

26   DEPUTY SHERIFF CESAR MOLINA’S                             GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                          1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                   TACOMA, WASHINGTON 98402
                                                                    OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 10
            Case 2:18-cv-00055-TSZ Document 141 Filed 04/12/19 Page 11 of 11



1

2

3

4

5

6

7
                             CERTIFICATE OF MAILING AND SERVICE
8
            I hereby certify that on the 12th day of April, 2019, I electronically filed the foregoing
9    document(s) with the Clerk of the Court using the CM/ECF System which will send notification
     of such filing to the following:
10
           Jeffrey M Campiche                       Daniel Kinerk
11         Philip G. Arnold                         Kathy Van Olst
           Jacqueline Hackler                       Senior Deputy Prosecuting Attorney
12         Attorneys for Plaintiff                  King County Prosecuting Attorney’s Office,
           CAMPICHE ARNOLD PLLC                     Civil Division
13         2025 First Avenue, Suite 830             500 Fourth Avenue, Suite 900
           Seattle, WA 98121                        Seattle, Washington 98104
14         (206) 281-9000                           206-296-8820
           jcampiche@campichearnold.com             dan.kinerk@kingcounty.gov
15         parnold@campichearnold.com               kathy.vanolst@kingcounty.gov
           jhackler@campichearnold.com
16

17               I declare under penalty of perjury under the laws of the United States and the State
           of Washington that the foregoing is true and correct.
18
                   DATED this 12th day of April, 2019 at Seattle, Washington.
19
                                                                s/ Timothy R. Gosselin
20                                                              TIMOTHY R. GOSSELIN

21

22

23

24

25

26   DEPUTY SHERIFF CESAR MOLINA’S                            GOSSELIN LAW OFFICE, PLLC
     REPLY IN SUPPORT OF MOTION                                       1901 JEFFERSON AVENUE, SUITE 304
     FOR SUMMARY JUDGMENT                                                TACOMA, WASHINGTON 98402
                                                                 OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     [No. 2:18-cv-00055-TSZ]
     Page - 11
